Case: 20-61190      Document: 00516201958           Page: 1     Date Filed: 02/14/2022




            United States Court of Appeals
                 for the Fifth Circuit                                    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          February 14, 2022
                                     No. 20-61190                           Lyle W. Cayce
                                                                                 Clerk

   D.R.T.G. Builders, L.L.C.,

                                                                           Petitioner,

                                         versus

   Occupational Safety and Health Review Commission;
   Martin Walsh, Secretary, U.S. Department of Labor,

                                                                        Respondents.


                   On Petition for Review of an Order of the
               Occupational Safety and Health Review Commission
                              OSHC No. 20-0243


   Before Higginbotham, Smith, and Ho, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
          Today we decide whether the Occupational Safety and Health
   Administration (OSHA) properly served D.R.T.G. Builders (DRTG) with
   notice of a workplace violation citation. DRTG argues that as OSHA failed
   to properly serve it with the citation, it is entitled to relief from default entry
   of the citation under Rule 60(b)(1) or Rule 60(b)(6) or, alternatively, that it
   should receive equitable tolling.
Case: 20-61190        Document: 00516201958       Page: 2   Date Filed: 02/14/2022




                                   No. 20-61190


         We hold that the finding of the Occupational Safety and Health
   Review Commission (Commission) that notice was properly served was
   neither arbitrary nor capricious and deny DRTG’s requested relief.
                                        I.
         After receiving information about a worksite fatality, OSHA
   investigated DRTG, a construction company in Houston, Texas. At the
   inspection two DRTG employees, Israel Rodriguez and Humberto Guzman,
   provided OSHA DRTG’s business address. This is also the home address of
   Jose Padron, DRTG’s sole owner.
         On September 13, 2019, OSHA issued a two-item citation and a notice
   of a proposed penalty of $10,608 to DRTG. OSHA mailed the citation to
   DRTG at the provided address by USPS certified mail. The mailing was
   deemed unclaimed by USPS after an unsuccessful delivery attempt was made
   on September 16, 2019. USPS left a standard delivery slip saying that the
   certified mailing would be held at the Post Office for pick-up; DRTG never
   retrieved the mailing. Upon learning that DRTG had not claimed the mailing,
   OSHA sent the citation by UPS Next Day Air on September 23, 2019.
   According to UPS tracking, the citation was successfully delivered to
   DRTG’s doorstep on September 24, 2019.
         DRTG had fifteen working days from receipt of the citation to file a
   notice of contest. 1 OSHA calculated the fifteen working days from the date
   of the UPS delivery, thus DRTG had until October 16, 2019 to file its notice
   of contest. DRTG did not file the notice of contest by this deadline and the
   citation became a final order of the Commission on October 16, 2019. 2 The



         1
             29 U.S.C. § 659(a).
         2
             29 U.S.C. § 659(a).




                                        2
Case: 20-61190          Document: 00516201958              Page: 3      Date Filed: 02/14/2022




                                           No. 20-61190


   next day, an OSHA representative spoke with Padron regarding an
   abatement certification and other documentation required by the citation. 3
          OSHA also sends next of kin letters whenever an OSHA inspection
   relates to a workplace fatality. On October 1, 2019, OSHA sent a next of kin
   letter to Israel Rodriguez, a DRTG employee and the deceased employee’s
   cousin. The letter included a copy of the citation. Rodriguez received this on
   October 18, 2019 and immediately forwarded it to DRTG’s counsel.
          On November 5, 2019, OSHA received DRTG’s notice of contest. On
   November 6, 2019, OSHA responded that the notice of contest had not been
   timely filed. On February 11, 2020, DRTG filed a Motion for Relief from a
   Final Order Pursuant to Rule 60(b)(1) & (6). An Administrative Law Judge
   denied DRTG’s motion, dismissed its untimely notice of contest, and
   affirmed the underlying citation. DRTG timely petitioned the Commission
   for discretionary review. The matter was not directed for review, and the ALJ
   decision became the final order of the Commission. DRTG now appeals the
   Commission’s decision.
                                                II.
          We review ALJ decisions that the Commission declines to review
   under the same standards as we review decisions of the Commission. 4 “This
   [C]ourt must accept findings of fact by the Commission as ‘conclusive’ if
   they are supported by ‘substantial evidence on the record considered as a
   whole.’” 5 We “uphold factual findings if a reasonable person could have



          3
              A second citation was issued over DRTG’s failure to submit the abatement
   verification, however as DRTG timely contested this, it is not at issue here.
          4
              So. Hens, Inc. v. O.S.H.R.C., 930 F.3d 667, 674 (5th Cir. 2019).
          5
              Id., at 674 (quoting 29 U.S.C. § 660(a)).




                                                 3
Case: 20-61190            Document: 00516201958              Page: 4       Date Filed: 02/14/2022




                                             No. 20-61190


   found what the Commission found, even if the appellate court might have
   reached a different conclusion.” 6
           We review the Commission’s legal conclusions as to whether they are
   “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
   with law.” 7 Additionally, “the decision to grant or deny relief under Rule
   60(b) lies within the sound discretion of the [Commission] and will be
   reversed only for abuse of that discretion.” 8 The Commission abuses its
   discretion when it bases its decision on an erroneous view of the law or on a
   clearly erroneous assessment of the evidence. 9
                                                  III.
           When OSHA finds a worksite violation it must “notify the employer
   by certified mail” of the citation and proposed penalty; employers then have
   fifteen working days to contest a citation. 10 If the notice of contest is not
   postmarked in the fifteen days, the citation and any proposed penalty are
   “deemed a final order of the Commission and not subject to review by any
   court or agency.” 11
           DRTG argues that OSHA did not properly serve it with the citation
   because it was delivered by UPS, not certified mail. OSHA argues that


           6
                Sanderson Farms, Inc. v. Perez, 811 F.3d 730, 735 (5th Cir. 2016).
           7
             5 U.S.C. § 706(2)(A); Sanderson Farms, 811 F.3d at 735; Trinity Marine Nashville,
   Inc. v. O.S.H.R.C., 275 F.3d 423, 427 (5th Cir. 2001).
           8
             Hesling v. CSX Transp., Inc., 396 F.3d 632, 638 (5th Cir. 2005) (citing Edwards v.
   City of Hous., 78 F.3d 983, 995 (5th Cir.1996) (en banc)).
           9
                Id.
           10
                29 U.S.C. § 659(a).
           11
            Id; 29 C.F.R. § 1903.17(a) (“Such notice of intention to contest shall be
   postmarked within 15 working days of the receipt by the employer of the notice of proposed
   penalty.”).




                                                    4
Case: 20-61190           Document: 00516201958              Page: 5         Date Filed: 02/14/2022




                                            No. 20-61190


   alternative modes of delivery, such as UPS, may be used where certified mail
   has been used first and failed. The test for proper notice is “whether the
   service is reasonably calculated to provide an employer with knowledge of the
   citation and notification of proposed penalty and an opportunity to determine
   whether to abate or contest.” 12 The government cannot “simply ignore”
   when delivery has failed and should “take[] additional reasonable steps to
   notify [the party], if practicable to do so.” 13 OSHA need not take “heroic
   efforts” to ensure that the notice is delivered, nor is it required to substitute
   petitioner’s proposed procedures for those in place. 14
           Consistent with precedent and with the OSHA Field Operations
   Manual, 15 after learning that DRTG had not responded to the USPS delivery
   notice, OSHA took the additional step of sending the citation by UPS Next
   Day Air. Because OSHA first sent the notice by USPS certified mail and then
   took steps that were reasonably calculated to provide DRTG with notice,
   OSHA properly served DRTG with notice of the citation.
           DRTG further argues that proper service must conform to Federal
   Rule of Civil Procedure 4(h) and be effected through certified mail, hand
   delivery, or personal service. 16 However, Rule 4(h) service requirements only



           12
             B.J. Hughes, Inc., 7 BNA OSHC 1471, 1474 (No. 76-2165, 1979), 1979 WL 8462,
   at *3 & n.6; Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314–15 (1950) (Notice
   must be “reasonably calculated, under all the circumstances, to apprise interested parties
   of the pendency of the action and afford them an opportunity to present their objections.”).
           13
                Jones v. Flowers, 547 U.S. 220, 226, 234, 237 (2006).
           14
                Dusenberry v. United States, 534 U.S. 161, 170–71 (2002).
           15
             “[U]se of a mail delivery service other than the United States Postal Service, can
   be used in addition to certified mail if it is believed that these methods would effectively
   give the employer notice of the citation.”
           16
                FED. R. CIV. P. 4(h).




                                                  5
Case: 20-61190           Document: 00516201958             Page: 6      Date Filed: 02/14/2022




                                            No. 20-61190


   apply “unless federal law provides otherwise.” 17 Because 29 U.S.C. 659(a)
   governs notification of OSHA citations, Rule 4(h) does not apply here.
                                                IV.
           DRTG alternatively moved for relief from the late-filed notice of
   contest under Rule 60(b)(1) and Rule (60)(b)(6).
                                                 A.
           Rule 60(b)(1) provides relief from a final judgment due to “mistake,
   inadvertence, surprise, or excusable neglect.” 18 DRTG does not allege any
   “mistake, inadvertence [or] surprise,” therefore we look only at excusable
   neglect. Whether a party is entitled to relief for excusable neglect is “at
   bottom an equitable [determination].” 19 We rely on the standard from
   Pioneer Invest. Servs. Co. v. Brunswick Assocs. Ltd. P’ship to analyze excusable
   neglect under Rule 60(b)(1). 20 Under Pioneer, we look to “the danger of
   prejudice, . . . the length of the delay and its potential impact on judicial
   proceedings, the reason for the delay, including whether it was within the
   reasonable control of the movant, and whether the movant acted in good
   faith.” 21 The party seeking relief bears the burden of showing that Rule 60(b)
   relief should be granted. 22




           17
                Id.
           18
                FED. R. CIV. P. 60(B)(1).
           19
                507 U.S. 380, 395 (1993).
           20
            Id.; Coleman Hammons Constr. Co. Inc. v. O.S.H.R.C., 942 F.3d 279, 283 (5th Cir.
   2019); Halicki v. La. Casino Cruises, Inc., 151 F.3d 465, 469 (5th Cir. 1998).
           21
             Pioneer, 507 U.S. at 395; Bennett v. GEO Grp., Inc., No. 12-60017, 2013 WL
   5916765, at *3 (5th Cir. May 22, 2013).
           22
                Knapp v. Dow Corning Corp., 941 F.2d 1336, 1338 (5th Cir. 1991).




                                                 6
Case: 20-61190           Document: 00516201958            Page: 7   Date Filed: 02/14/2022




                                           No. 20-61190


          DRTG contends that the ALJ improperly relied solely on the reason
   for delay and that the Pioneer analysis cannot be “limited to whether a party’s
   mistake caused the delay,” rather, courts must “take into account all relevant
   circumstances surrounding a party’s failure to file.” 23
          The first Pioneer factor is the danger of prejudice to the nonmoving
   party, here, the Commission. 24 The notice of contest was fourteen working-
   days late; this did not prejudice the agency. 25
          The second factor is the length of delay. This Court found in Coleman
   Hammons Constr. Co., Inc. v. O.S.H.R.C. that where the other factors
   weighed for the employer, an eighteen working-day delay did not foreclose
   relief. 26 However, we emphasized there that the company responded to the
   citations “as soon as the project superintendent saw them.” 27 Here, even if
   DRTG did not see the citation until October 18, 2021, it still waited more
   than two weeks to file the notice of contest and made no effort to contact
   OSHA in the interim. This factor favors OSHA.
          The third factor is whether DRTG acted in good faith. DRTG did not
   respond promptly once it learned of the citation. 28 DRTG provided a single
   address, which it knew could be unoccupied. And unlike in Coleman, DRTG
   had no system in place to receive, open, and respond to mail such that the
   missed citation was only “attributable to a single instance of unforeseen




          23
               Coleman, 942 F.3d at 283–84.
          24
               Pioneer, 507 U.S. at 395.
          25
               Coleman, 942 F.3d at 285–86.
          26
               Id. at 284–85.
          27
               Id. at 284.
          28
               Id.




                                                7
Case: 20-61190           Document: 00516201958              Page: 8      Date Filed: 02/14/2022




                                            No. 20-61190


   human error.” 29 That DRTG acted in good faith is unsupported; this factor
   weighs in OSHA’s favor.
           The fourth factor is “the reason for the delay, including whether it
   was in the reasonable control of the movant.” 30 The reason for the delay was
   DRTG’s failure to institute a mail process that enabled it to receive USPS
   certified mail or a UPS delivery in a timely manner. DRTG misreads Coleman
   to argue that notwithstanding its role in the delay, it should still receive relief
   under Rule 60(b)(1). However, in Coleman there was a standard operating
   procedure for mail and missed mail was not common. 31 Rule 60(b)(1) relief is
   not warranted because DRTG did not “maintain orderly procedures for
   handling important documents.” 32
           In short, considering all the Pioneer factors, it was not an abuse of
   discretion for the Commission to deny DRTG relief under Rule 60(b)(1).
                                                 B.
           DRTG also requests relief under Rule 60(b)(6). The categories of
   relief under Rule 60 “are mutually exclusive from one another, meaning that
   an action cannot be brought through the catch-all provision of Rule 60(b)(6)
   if it could have been brought through one of the Rule’s first five
   subsections.” 33 Where the claim “falls squarely within the mistake or


           29
                Coleman, 942 F.3d at 284.
           30
                Pioneer, 507 U.S. at 395.
           31
                Coleman, 942 F.3d at 281.
           32
              Evergreen Envt. Servs., 26 BNA OSHC 1982 (No. 16-1295, 2017), 2017 WL
   6806225, at *7 (Employers must “maintain orderly procedures for handling important
   documents, and when the lack of such procedures results in the untimely filing of a notice
   of contest, Rule 60(b) relief is not warranted.”).
           33
                United States v. Fernandez, 797 F.3d 315, 319 (5th Cir. 2015) (internal quotation
   omitted).




                                                  8
Case: 20-61190        Document: 00516201958              Page: 9       Date Filed: 02/14/2022




                                          No. 20-61190


   inadvertence prong of Rule 60(b)(1)” it cannot be alternatively brought
   under Rule 60(b)(6). 34 DRTG argues that because the delay was beyond its
   control, Rule 60(b)(6) applies. This is the same argument undergirding the
   relief DRTG sought under Rule 60(b)(1). As DRTG has not alleged a
   separate basis for relief under Rule 60(b)(6), we affirm the Commission’s
   denial of relief under Rule 60(b)(6).
                                               V.
           DRTG’s final claim is that the fifteen-day filing period for its notice
   of contest should be equitably tolled. DRTG’s sole argument for equitable
   tolling is that OSHA failed to follow proper procedures in serving the
   citation. As OSHA followed proper procedures, we decline to equitably toll
   the fifteen-day filing period. 35
                                              VI.
           The Secretary properly served DRTG with notice of the citation. We
   AFFIRM the Commission’s denial of DRTG’s motion for relief under Rule
   60(b)(1) and Rule 60(b)(6), and for equitable tolling.




           34
             Id. at 319–20 (internal quotation omitted); Hesling v. CSX Transp., Inc., 396 F.3d
   632, 643 (5th Cir. 2005).
           35
              Cf. Atl. Marine, Inc. v. O.S.H.R.C., 524 F.2d 476, 478 (5th Cir. 1975) (remanding
   case where there was no evidentiary hearing on if the Secretary had failed to follow proper
   procedures); see also Earth Developers, Inc., 27 BNA OSHC 1030 (No. 17-1120, 2017), 2017
   WL 8220399 at *4 (“When an employer files a late notice of contest, relief is only granted
   in cases where (1) the delay in filing was caused by the Secretary’s deception or failure to
   follow proper procedures or (2) party’s late filing was due to ‘mistake, inadvertence,
   surprise, or excusable neglect.’”).




                                                9
Case: 20-61190      Document: 00516201958            Page: 10     Date Filed: 02/14/2022




                                      No. 20-61190


   James C. Ho, Circuit Judge, concurring in the judgment:
          When the Occupational Safety and Health Administration determines
   that an employer has committed a workplace safety violation, it must notify
   the employer of the citation and proposed penalty “by certified mail.” 29
   U.S.C. § 659(a). Upon receiving that notice, the employer has fifteen days
   to object—or else the citation is deemed a final order and is not subject to
   review by any court or agency. Id.
          So it’s undisputed that Congress chose to start the 15-day clock on the
   delivery of certified mail. Accordingly, I would start the 15-day clock on the
   delivery of certified mail—not UPS Next Day Air. Delivery by UPS Next
   Day Air no doubt meets the requirements of due process. But it’s not what
   the statute requires.
          I nevertheless concur in the judgment. I do so for one simple reason:
   The U.S. Postal Service left a notice of attempted delivery of certified mail at
   DRTG’s business address. And that should be enough to comply with the
   statutory requirement of notice by certified mail.
          In other statutory contexts, certified mail is considered received—and
   filing clocks triggered—upon notice of attempted delivery at the intended
   recipient’s address. See, e.g., Graham-Humphreys v. Memphis Brooks Museum
   of Art, Inc., 209 F.3d 552, 558 (6th Cir. 2000) (Title VII plaintiff “received”
   right-to-sue notification “on . . . the day that the letter carrier deposited the
   first of two official notifications at the plaintiff’s last known official address
   which advised that a certified letter awaited her at the nearby postal
   station”); Watts-Means v. Prince George’s Family Crisis Ctr., 7 F.3d 40, 41–42
   (4th Cir. 1993) (“[Title VII] limitations period is triggered when the Postal
   Service delivers notice to a plaintiff that the right-to-sue letter is available for
   pickup, and not when the letter is actually picked up”); Hunter-Reed v. City
   of Houston, 244 F. Supp. 2d 733, 741 (S.D. Tex. 2003) (same); Lee v.




                                           10
Case: 20-61190    Document: 00516201958           Page: 11   Date Filed: 02/14/2022




                                   No. 20-61190


   Henderson, 75 F. Supp. 2d 591, 594 (E.D. Tex. 1999) (same); Middleton v.
   Gould, 952 F. Supp. 435, 440 (S.D. Tex. 1996) (same).
         DRTG offers no good reason why we should not apply these same
   principles here. Accordingly, I concur in the judgment.




                                        11